DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 12/8/2021 have been fully considered, but are not persuasive.
Applicant argues that one of ordinary skill in the art would not have combined cited references Yoshikawa and Koike to arrive at the present invention (see Remarks of 12/8/2021, page 7).  Specifically, Applicant argues that one of ordinary skill in the art would not have had an incentive to select the claimed axial rigidity for the film of Yoshikawa based on the teachings of Koike because Koike doesn’t mention Applicant’s reason for selecting a specific axial rigidity:  followability to glass when producing a laminated glass (see Remarks of 12/8/2021, page 7).
However, it has been held that the reason or motivation to modify a reference may be for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  MPEP § 2144, Section IV, citing In re Kahn, 441 F.3d 977, 987; 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the present case, the Examiner provided a motivation for the combination of the teachings of Koike with the disclosures of Yoshikawa (see Non-Final Office Action of 9/27/2021, pages 3-4).  Specifically, the Examiner noted that Koike is related to Yoshikawa with respect to films for viewing surfaces of display device, and cited to the Abstract and paragraphs [0069]-[0071] of Koike, which teach that a Young’s modulus of elasticity should be neither too large or too small in order to impart appropriate mechanical strength and avoid breakage, including breakage and scattering of glass surface (see Non-Final Office Action of 9/27/2021, pages 3-4).
Therefore, even though Koike may not appear to discuss the concept of followability to glass when producing a laminated glass, such discussion of Applicant’s reason for selecting an axial rigidity is not required for a proper rejection based on a combination of references.
Therefore, Applicant’s arguments are not persuasive, and Claims 1, 2 and 13-20 remain rejected based upon the combination of the Yoshikawa and Koike references.
Applicant further argues that Claims 16, 18 and 20 are improperly rejected based upon the teachings of cited reference Kumagai (Remarks of 12/8/2021, page 7).  Specifically, Applicant argues that Kumagai lacks a teaching or suggestion of “an absorption performance of heat rays applied to a cured resin layer” (Remarks of 12/8/2021, page 7).
However, as explained below in the rejections of Claims 16, 18 and 20, Kumagai teaches a cured resin layer having metal oxide particles, e.g., having composite colloidal particles of TiO.sub.2--ZrO.sub.2--SnO.sub.2 as nuclei, and having the surfaces coated with composite oxide colloidal particles of WO.sub.2--SnO.sub.2--SiO.sub.2, wherein inorganic oxides, specifically metal oxides, are known infrared light [heat ray] absorbers (see Abstract and paragraphs [0004], [0005], [0028], [0032]-[0037], [0073], [0133], [0192], [0200], [0214], [0215] and TABLES 2, 3-1 of Kumagai).
Therefore, Claims 16, 18 and 20 remain rejected based upon Kumagai.

Claim Objections
Claim 21 is objected under 37 CFR § 1.75 as being a substantial duplicate of claim 3.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al., US 2004/0240093 in view of Koike et al., US 2003/0176124.
Regarding Claim 1, Yoshikawa discloses:  A film (near-infrared cut filter [film] or antireflection film; Abstract and paragraphs [0006]-[0009] and FIGS. 5, 6 of Yoshikawa):
having at least one reflection band where a reflectance of 30% or more is maintained over a continuous part covering 100 nm or more in a wavelength range of 1,200 to 1,800 nm for incident light entering from at least one side (for the near-infrared cut filter [FIG. 5], a reflection band of 30% or more is maintained over a continuous part from approximately 1290 nm to approximately 1440 nm, and for the antireflection film [FIG. 6], a reflection band of 30% or more is maintained over a continuous part from 1200 nm to 1300 nm; paragraphs [0034], [0035], [0068]-[0073] and FIGS. 5, 6 of Yoshikawa);
wherein the film has an average transmittance of 70% or more over the wavelength range of 430 to 600 nm (for both the near-infrared cut filter [FIG. 5] and the antireflection film [FIG. 6], a transmittance above 70% is shown for the entire wavelength range of 400 nm to 700 nm; paragraphs [0034], [0035], [0068]-[0073] and FIGS. 5, 6 of Yoshikawa).

Yoshikawa does not appear to disclose:  the film has an average axial rigidity between the main orientation axis direction of the film and the direction perpendicular thereto of 10 kN/m or more and 45 kN/m or less.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Koike is related to Yoshikawa with respect to films for viewing surfaces of display device and Koike teaches that a Young’s modulus of elasticity should be neither too large or too small in order to impart appropriate mechanical strength and avoid breakage, including  (see, e.g., Abstract and paragraphs [0069]-[0071] of Koike).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed axial rigidity for the film(s) of Yoshikawa in accordance with discover of optimum or workable ranges because rigidity was a known result-effective variable of film for display screen for optimizing mechanical strength and avoid breakage, as taught in Abstract and paragraphs [0069]-[0071] of Koike (and see paragraphs [0002]-[0009] of primary reference Yoshikawa regarding the use of the films in display device such as plasma display panel [PDP]).

Regarding Claim 2, Yoshikawa-Koike discloses:  wherein the average transmittance in the wavelength range of 400 to 800 nm is 80% or more at least for incident light coming through either surface (for both the near-infrared cut filter [FIG. 5] and the antireflection film [FIG. 6], an average transmittance above 80% is shown for the wavelength range of 400 nm to 800 nm; paragraphs [0034], [0035], [0068]-[0073] and FIGS. 5, 6 of Yoshikawa).

Regarding Claim 13, Yoshikawa-Koike discloses:  wherein the film thickness is 100 .mu.m or less (total film thickness may be 1575.6 nm [1.5756 micrometers] or 984 nm [0.984 micrometers] or 1115 nm [1.115 micrometers]; sum of thicknesses in TABLES 2, 3, 4 of Yoshikawa).

Regarding Claim 14, Yoshikawa-Koike discloses:  wherein the average reflectance in the wavelength range of 900 to 1,400 nm is 70% or more at least for incident light coming through either surface (an average reflectance of approximately 70% is shown for a wavelength range of 900 nm to 1400 nm; FIG. 5 of Yoshikawa).

Regarding Claim 15, Yoshikawa-Koike does not appear to disclose:  wherein the average reflectance in the wavelength range of 900 nm to 1,800 nm is 70% or more at least for incident light coming through either surface.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Yoshikawa discloses the desirability of reflectance of infrared radiation to reduce display malfunction and avoid overheating (see, e.g., paragraphs [0006], [0007], [0041] of Yoshikawa) and Koike teaches the desirability of infrared ray reflection capacity (see, e.g., paragraphs [0140], [0167] of Koike).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed average infrared reflectance for the film of Yoshikawa-Koike in accordance with optimization of ranges for reducing the transmission of infrared light through the display layer(s).

Regarding Claim 19, Yoshikawa-Koike discloses:  A layered body containing a film as set forth in claim 1, a hard coat layer located in close proximity to at least either side thereof, and a sticking layer attached on the other side thereof (hard coat layer can be formed on the surface of the substrate to protect the surface, which would necessarily require an adhesive to attach thereto; paragraph [0049] of Yoshikawa).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Koike and further in view of Kumagai et al., US 2015/0177433.
Regarding Claim 16, Yoshikawa-Koike discloses:  A layered body having a film as set forth in claim 1 (see rejection of Claim 1 above), but does not appear to further disclose:  a hard coat layer located in close proximity to at least either side thereof and having visible light transmittance of 70% or more and total solar energy transmittance of 50% or less as specified in ISO9050, wherein the hard coat layer contains a heat ray absorbent.
Kumagai is related to Yoshikawa-Koike with respect to films for visible transmittance with infrared shielding.
Kumagai teaches:  a hard coat layer located in close proximity to at least either side thereof and having visible light transmittance of 70% or more and total solar energy transmittance of 50% or less as specified in ISO9050, wherein the hard coat layer contains a heat ray absorbent (Tvis [average transmittance to visible light] of 70.5% to 71.6% and Tts [solar heat gain coefficient] of 53.8% to 54.5%, the cured resin layer having metal oxide particles, e.g., having composite colloidal particles of TiO.sub.2--ZrO.sub.2--SnO.sub.2 as nuclei, and having the surfaces coated with composite oxide colloidal particles of WO.sub.2--SnO.sub.2--SiO.sub.2, wherein inorganic oxides, specifically metal oxides, are known infrared light [heat ray] absorbers; Abstract and paragraphs [0004], [0005], [0028], [0032]-[0037], [0073], [0133], [0192], [0200], [0214], [0215] and TABLES 2, 3-1 of Kumagai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hard coat of Kumagai for the layered body of Yoshikawa-Koike because such hard coat provides desirable high visible transmittance, and realizes a balance between the hard coating properties of the cured resin layer and the suppression of peeling or cracking of the film, while having heat shielding characteristics of an infrared shielding film, as taught in Abstract and paragraphs [0001]-[0016] of Kumagai.

Regarding Claim 18, Yoshikawa-Koike-Kumagai discloses:  wherein the heat ray absorbent contains a tungsten oxide component (metal oxide particles, e.g., having composite colloidal particles of TiO.sub.2--ZrO.sub.2--SnO.sub.2 as nuclei, and having the surfaces coated with composite oxide colloidal particles of WO.sub.2--SnO.sub.2--SiO.sub.2; paragraphs [0028], [0133] of Kumagai).

Regarding Claim 20, Yoshikawa-Koike-Kumagai discloses:  wherein the hard coat layer has a thickness of 0.1 .mu.m or more and 50 .mu.m or less (film thickness is preferably 1.5 um to 3 um, or 0.1 um to 20 um; paragraphs [0047], [0051] of Kumagai).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims.  Claim 21 is objected to as being a duplicate claim of Claim 3, but would be allowable in the absence of Claim 3.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 3, although the prior art discloses various films, including:


    PNG
    media_image1.png
    150
    572
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image2.png
    240
    592
    media_image2.png
    Greyscale



With respect to Claim 21, although the prior art discloses various films, including:


    PNG
    media_image3.png
    131
    592
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    86
    586
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    196
    594
    media_image5.png
    Greyscale


With respect to Claims 4-12, these claims each depend from Claim 3 and are therefore allowable for at least the reasons stated above.

Examiner Note – Consider Entirety of Reference
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872